State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 11, 2014                   518384
________________________________

In the Matter of VICTOR SOWELL,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
T. FLINT, as Lieutenant Hearing
   Officer at Bare Hill
   Correctional Facility,
                    Respondent.
________________________________


Calendar Date:   October 21, 2014

Before:   Garry, J.P., Rose, Egan Jr., Devine and Clark, JJ.

                             __________


     Victor Sowell, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Franklin County)
to review a determination of the Superintendent of Bare Hill
Correctional Facility which found petitioner guilty of violating
certain prison disciplinary rules.

     Determination confirmed.     No opinion.

     Garry, J.P., Rose, Egan Jr., Devine and Clark, JJ., concur.
                              -2-                  518384

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court